MEMORANDUM AND ORDER
SOFAER, District Judge.
The parties have filed papers on the question of attorney’s fees. The Court has considered the following factors, among others: plaintiff’s bad faith in commencing and prosecuting the litigation; the defendant FIT’S counsel’s claim of $625.00 for expenses and $16,500 in fees, based on time sheets available to plaintiff, and a detailed explanation; the defendant union’s counsel’s claim of $7,875.00 in fees, based on no time sheets and much less detail; rates charged for time that seem close to reasonable (averaging around $70 per hour); the plaintiff’s income of $15,000 per year, on which she must support two dependents; and the fact that the defendants are a publicly funded institution and an employee-supported union.
But for the plaintiff’s relative lack of assets and income, a reasonable fee for FIT in this case would be at least $10,000, and for the union at least $2,500. No such sum however, is necessary to deter suits of this kind, or reasonable in light of plaintiff’s financial circumstances. Giving weight to plaintiff’s limited means, the proper amount she should be required to pay is $100 per month, for a period of three years, a sufficiently long time to make a strong impression and to generate sufficient funds *486to constitute at least a meaningful recompense for the unjustified expenses she caused. Of the $3,600 thus generated, $3,000 will be allocated to FIT and $600 to the union. In the event plaintiff defaults in any payment, the entire amount will become due. Payments shall commence on the first day of the month that occurs no less than sixty (60) days after final judgment is entered, not including any time necessary for appellate review, during which execution of this judgment shall be stayed. All payments will be made by plaintiff to FIT, and FIT will pay over to the union every sixth payment for the three year period.
Defendants are entitled to the costs caused by plaintiff’s counsel’s vexatious conduct. 28 U.S.C. § 1927. But in light of the Supreme Court’s decision in Roadway Express Inc. v. Piper, - U.S. -, 100 S.Ct. 2455, 65 L.Ed.2d 488 (1980), excluding attorney’s fees from such costs, the statute has been rendered meaningless to apply in this case.
SO ORDERED.